Citation Nr: 9920302	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-12 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) June 1994 rating decision which denied service 
connection for a chronic low back disability.  In May 1998, 
the case was remanded to the RO for additional development of 
the evidence.


FINDING OF FACT

Congenital spondylolisthesis at L5-S1 existed prior to the 
veteran's service; his chronic low back disability, 
consisting of spondylolisthesis and degenerative disc disease 
at L5-S1, was aggravated beyond the natural progression of 
the disease by an in-service parachuting injury.


CONCLUSION OF LAW

Preexisting spondylolisthesis and degenerative disc disease 
at L5-S1 were aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153, 5107(b) (West 1991);  38 C.F.R. §§ 3.3.30, 
3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 
(1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during the period of service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).

Factual Background

The veteran's service medical records do not reveal any 
report or clinical findings indicative of the presence of any 
low back symptomatology or disability on service entrance 
medical examination in September 1970.  

In October 1971, he reported experiencing sharp low back 
pain; physical examination did not reveal any abnormalities 
and muscle strain was diagnosed; a November 1971 X-ray study 
of the lumbosacral spine appeared within normal limits.  In 
August 1972, he reported low back pain since a recent injury, 
noting that he experienced low back pain "before;" X-ray 
study of the lumbosacral spine revealed bilateral 
spondylolysis at L5-S1 and minimal anterior-listhesis L5 over 
S1.  No pertinent report or clinical findings were indicated 
on service separation medical examination in September 1973.  
His records reveal that he performed parachute jumps in 
service.

VA outpatient treatment records from October 1974 to August 
1997 reveal intermittent treatment associated with various 
symptoms and disabilities.  Symptomatology involving the low 
back appears to have been initially reported in December 
1984, at which time the veteran indicated that he experienced 
intermittent low back pain and discomfort "all along."  On 
several occasions, he indicated that he initially injured his 
low back in a parachute jump in service.  During this period 
of treatment, chronic low back pain, degenerative disc 
disease, and spondylolisthesis involving the lumbosacral 
spine were diagnosed.  

Pursuant to the May 1998 Board remand, the veteran was 
afforded VA orthopedic and neurological examinations in 
September 1998.

On VA orthopedic examination in September 1998, including the 
examiner's review of the claims file, the veteran reported 
that he sustained a low back injury in a parachute jump 
during service in 1972, resulting in recurrent low back pain 
and discomfort which he has experienced since that time.  He 
indicated that he sought intermittent medical treatment and 
therapy for his low back pain, noting that the severity of 
his symptoms was gradually increasing over the years.  X-ray 
study of the lumbosacral spine revealed spondylosis at L5 
with grade I spondylolisthesis L5 on S1 and degenerative disc 
disease at L5-S1.  On examination, spondylolisthesis of L5-S1 
with degenerative disc disease at L5-S1, secondary to a 
spondylitic defect at L5 was diagnosed.  

In response to specific questions posed by the May 1998 Board 
remand, the examiner indicated that the veteran was probably 
born with spondylolisthesis at L5-S1 but was asymptomatic 
until his parachuting injury in 1972; he opined that the 
veteran had a congenital defect which was aggravated beyond 
the natural progression of the disease by an in-service 
injury.  Finally, the examiner indicated that it is typical 
for a congenital defect, consisting of spondylolysis, to be 
exacerbated by an injury and to progressively deteriorate 
over time; he believed that this is what happened in this 
case.

On VA neurological examination in September 1998, including 
the examiner's review of the claims file, the veteran 
indicated that he has experienced low back pain and 
discomfort since his in-service parachuting injury.  On 
examination, chronic low back pain which reportedly occurred 
in 1972 and bilateral spondylolysis at L5-S1 were diagnosed.  
The examiner indicated that neurological examination was 
unremarkable.  He opined that the veteran's chronic low back 
pain "certainly may have been aggravated by his parachute 
jump in 1972."  

On VA electrodiagnostic study in October 1998, the veteran 
again indicated that he sustained a low back injury in a 
parachute jump in service, resulting in recurrent low back 
pain which he has experienced since that time.  On 
examination, the clinical impression was chronic right L5 
radiculopathy.

Arthritis

A review of the record indicates that the veteran's claim of 
service connection for a chronic low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, VA has a duty to 
assist in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In this regard, the Board notes that all available 
pertinent records have been added to the claims folder.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for the veteran's chronic low 
back disability, now consisting of degenerative disc disease 
and spondylolisthesis, by way of aggravation.  

The medical evidence of record (particularly September 1998 
VA examiners' opinions) indicate that a congenital low back 
disability consisting of spondylolysis existed at the time of 
his service entrance and probably was present since birth; 
the medical evidence also shows that a chronic low back 
disability, consisting of degenerative disc disease and 
spondylolisthesis, exists at the present time.  

The lay evidence of record, consisting of the veteran's own 
and always consistent contentions indicates that he did 
sustain an injury, including to his low back, during a 
parachute jump in service; the credibility of his contention 
regarding such in-service incurrence of a back injury is 
presumed and is further corroborated by his service records 
showing that he performed parachute jumps.  Although low back 
symptomatology or disability was not documented during the 
initial several years after his service separation, a VA 
physician opined on orthopedic examination in September 1998, 
that the veteran's congenital defect involving the 
lumbosacral spine was aggravated beyond the natural 
progression of the disease by a specific in-service injury.  

Overall, the evidence of record demonstrates that the veteran 
has had a congenital lumbosacral spine disability since birth 
and that he sustained a low back injury during a parachute 
jump in active service.  Although no contemporaneous 
manifestations of a chronic low back disability were 
indicated on service separation medical examination or for 
several years thereafter, the veteran has repeatedly 
indicated that he initially injured his low back during 
active service and continued to experience recurrent low back 
pain since that time.  

Although the veteran, as a lay person, is not competent to 
render a medical diagnosis of a chronic disability or provide 
a link between in-service back injury and current disability, 
see Grivois v. Brown, 6 Vet. App. 136, 140 (1994), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), he is 
competent to provide an account of personally observable 
symptoms of pain.  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

Also, the VA examiners opined in September 1998, that the 
veteran's congenital defect was aggravated by an injury in 
service.  Thus, resolving the benefit of any doubt in the 
veteran's favor, the Board finds that his congenital low back 
disability is likely to have been aggravated by an in-service 
parachuting injury.  38 C.F.R. § 3.102 (1998).


ORDER

Service connection for a chronic low back disability, 
including spondylolisthesis and degenerative disc disease at 
L5-S1, is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

